EXHIBIT 10(m)

 
AMERICAN ELECTRIC POWER SYSTEM


INCENTIVE COMPENSATION DEFERRAL PLAN


(As Amended and Restated Effective January 1, 2005)


 
ARTICLE I


PURPOSE AND EFFECTIVE DATE


1.1 The American Electric Power System Incentive Compensation Deferral Plan (the
“Plan”) was established by American Electric Power Service Corporation and such
subsidiaries and affiliates designated by the Company for participation in the
Plan (“AEP”) to allow Eligible Employees to elect to defer receipt of all or a
portion of their Incentive Compensation until after their termination of
employment.


1.2 The Plan was most recently amended and restated effective January 1, 2005
pursuant to a document that was signed on June 16, 2005. Except as otherwise
specifically provided herein, the effective date of the Plan, as amended and
restated by this document, is January 1, 2005.
 
ARTICLE II


DEFINITIONS


2.1 “Account” means the separate memo account established and maintained by the
Company or the recordkeeper employed by the Company to record Participant
deferrals of Incentive Compensation and to record any related Investment Income
on the Fund or Funds selected by the Participant or Former Participant. The
portion of the Account attributable to Incentive Compensation earned and vested
prior to January 1, 2005 (excluding, for this purpose Incentive Compensation
attributable to 2004 that was subject to discretionary adjustment and first
available for payment subsequent to December 31, 2004) shall be referred to as
the Participant’s “Legacy Account Balance.” The portion of the Account
attributable to Incentive Compensation other than that described in the
immediately preceding sentence shall be referred to as the Participant’s “Active
Account Balance.”


2.2 “Base Compensation” means an employee’s regular annual base salary or wage
rate determined without regard to any salary or wage reductions made pursuant to
sections 125 or 402(e)(3) of the Code or participant contributions pursuant to a
pay reduction agreement under the American Electric Power System Supplemental
Retirement Savings Plan, as amended.


2.3 “Claims Reviewer” means the person or committee designated by American
Electric Power Service Corporation (or by a duly authorized person) as
responsible for the review of claims for benefits under the Plan in accordance
with Section 8.1. Until changed, the Claims Reviewer shall be the Director -
Compensation and Executive Benefits.


2.4 “Code” means the Internal Revenue Code of 1986 as amended from time to time.


2.5 “Committee” means the committee designated by the American Electric Power
Service Corporation (or by a duly authorized person) as responsible for the
administration of the Plan. Until changed, the Committee shall consist of the
employees of the Company holding the following positions: employees of the
Company holding the following positions: head of the Human Resources department
(currently, Vice President Human Resources); the employee to whom the head of
the Human Resources department reports (currently, Executive Vice President -
Shared Services) and the chief financial officer of the Company. The Committee
may authorize any person or persons to act on its behalf with full authority in
regard to any of its duties and hereunder other than those set forth in Section
8.2.


2.6 “Company” means American Electric Power Service Corporation.


2.7 “Eligible Employee” means any employee of AEP is designated by the Company
as eligible to participate in this Plan, provided that effective for deferral
election periods that begin after January 1, 2005, such employee must be
employed at exempt salary grade 28 or higher. Individuals not directly
compensated by AEP or who are not treated by AEP as an active employee shall not
be considered Eligible Employees.


2.8 “Executive Officer” means Participant who, with respect to AEP, is subject
to the disclosure requirements set forth in Section 16 of the Securities
Exchange Act of 1934, as amended.


2.9 “First Date Available” or “FDA” means (a) with respect to Key Employees, the
last day of the month coincident with or next following the date that is six (6)
months after the date of the Participant’s or Former Participant’s Termination;
and (b) with respect to all other Participants and Former Participants, the last
day of the month coincident with or next following the date that is one (1)
month after the date of the Participant’s Termination; provided, however, that
the FDA with respect to an Executive Officer shall be no earlier than the
December 31of the calendar year of such Executive Officer’s Termination.


2.10 “Former Participant” means a Participant whose employment with AEP has
terminated or a Participant who is no longer an Eligible Employee, but whose
Account has a balance greater than zero.


2.11 “Fund” means the investment options made available to participants in the
American Electric Power System Retirement Savings Plan, as revised from time to
time, except as the Committee may specify otherwise. The investment options
under the American Electric Power System Retirement Savings Plan were revised
effective on or about July 5, 2006 in connection with a transition of the
recordkeeping and trustee services from Fidelity Management Trust Company to
affiliates of JP Morgan Chase Bank, NA. The investments made available through
the self-directed brokerage account option thereupon being offered under the
American Electric Power System Retirement Savings Plan shall not be available to
Participants in this Plan.


2.12 “Incentive Compensation” means incentive compensation payable pursuant to
the terms of annual and long-term incentive compensation plans approved by the
Committee for inclusion in the Plan, provided that such incentive compensation
shall be determined (a) without regard to (i) any salary or wage reductions made
pursuant to sections 125 or 402(e)(3) of the Code or (ii) participant
contributions pursuant to a pay reduction agreement under the American Electric
Power System Supplemental Retirement Savings Plan, as amended, but (b) after any
deferral thereof pursuant to the American Electric Power System Stock Ownership
Requirement Plan, as amended. Incentive Compensation will not include Base
Compensation, non-annual bonuses compensation (such as but not limited to
project bonuses and sign-on bonuses), severance pay, or relocation payments.


2.13 “Investment Income” means, with respect to Incentive Compensation deferred
under this Plan, the earnings, gains and losses that would be attributable to
the investment of such deferrals in a Fund or Funds.


2.14 “Key Employee” means a Participant or Former Participant who, determined as
of such time as is consistent with guidance provided under Section
409A(a)(2)(B)(i) of the Code, (a) held the office of Vice President or higher
with AEP or one of its subsidiaries or affiliates; (b) was employed at exempt
salary grade 34 or higher; or (c) otherwise was determined by the Committee to
be a “specified employee” described in Section 409A(a)(2)(B)(i) of the Code.


2.15 “Next Date Available” or “NDA” means the June 30 of the calendar year
immediately following the calendar year in which falls the Participant’s
Termination.


2.16 “Participant” means an Eligible Employee who elects to defer part or all of
his or her Incentive Compensation. Except to the extent otherwise specified in
this Plan, references to a Participant shall be considered to include a Former
Participant.


2.17 “Plan Year” means the twelve-month period commencing each January 1 and
ending the following December 31.


2.18 “Retire” means that a Participant terminates employment with AEP and its
subsidiaries and affiliates after both attaining age 55 and the completing five
years of service with AEP.


2.19 “Termination” means termination of employment with AEP and its subsidiaries
and affiliates for any reason; provided, however, that the determination as to
the circumstances that will be considered a Termination shall be made in a
manner consistent with the requirements imposed under Code 409A(a)(2) and the
regulations issued thereunder.


2.20 “2005 Distribution Election Period” means the period or periods designated
by the Committee during which Participants (or Former Participants) are given
the opportunity to select among the distribution options set forth in Article
VI, provided that any such period shall end no later than December 31, 2005.


2.21 “2006 Distribution Election Period” means the period or periods designated
by the Committee during which Participants (or Former Participants) are given
the opportunity to select among the distribution options set forth in Article
VI, provided that any such period shall end no later than December 31, 2006.


2.22 ”Applicable Tax Payments” means the following types of taxes that AEP may
withhold and pay that are applicable to the amount credited to the Participant’s
Account:


(a) Federal Insurance Contributions Act (FICA) tax imposed under Code Sections
3101, 3121(a) and 3121(v)(2) (the “FICA Amount”);


(b) Income tax at source on wages imposed under Code Section 3401 or the
corresponding withholding provisions of applicable state, local and foreign tax
laws as a result of the payment of the FICA Amount; and


(c) The additional income tax at source on wages attributable to pyramiding Code
Section 3401 wages and taxes;


provided, however, that the total Applicable Tax Payments may not exceed such
limits as may be applicable to comply with the requirements of Code Section
409A.
 
ARTICLE III


ADMINISTRATION


3.1 The Committee shall have full discretionary power and authority (i) to
administer and interpret the terms and conditions of the Plan; (ii) to establish
reasonable procedures with which Participants, Former Participant and
beneficiaries must comply to exercise any right or privilege established
hereunder; and (iii) to be permitted to delegate its responsibilities or duties
hereunder to any person or entity. The rights and duties of the Participants and
all other persons and entities claiming an interest under the Plan shall be
subject to, and bound by, actions taken by or in connection with the exercise of
the powers and authority granted under this Article.


3.2 The Committee may employ agents, attorneys, accountants, or other persons
and allocate or delegate to them powers, rights, and duties all as the Committee
may consider necessary or advisable to properly carry out the administration of
the Plan.


3.3 The Company shall maintain, or cause to be maintained, records showing the
individual balances in each Participant’s Account. Statements setting forth the
value of the amount credited to the Participant's Account as of a particular
date shall be made available to each Participant no less often than quarterly.
The maintenance of the Account records and the distribution of statements may be
delegated to a recordkeeper by either the Company or the Committee.
 
ARTICLE IV


PARTICIPATION


4.1 An Eligible Employee shall become a Participant by making a deferral
election during an applicable election period on a form prescribed by the
Company to defer part or all of the Eligible Employee’s Incentive Compensation
to which such election relates, provided that such election shall not result in
the deferral of Incentive Compensation in excess of an amount that allows for
the current payment of Applicable Tax Payments.


4.2 For purposes of Section 4.1, the election period during which Incentive
Compensation may be subject to an effective deferral election shall be
determined as follows:


(a) To the extent that the Incentive Compensation is “performance-based
compensation” (within the meaning of Section 409A(a)(4)(B)(iii) of the Code)
that is based on services performed over a period of at least 12 months, the
election period shall end no later than six (6) months before the end of the
performance period.


(b) To the extent that the Incentive Compensation is not described in Section
4.2(a), the election period shall end on or before December 31 of the calendar
year prior to the year in which the services on which the Incentive Compensation
is based are to be performed.


(c) Notwithstanding (a) and (b), in the case of the first year in which an
Eligible Employee becomes eligible to participate in the Plan, the election
period shall end within 30 days after the date such Eligible Employee became
eligible to participate and such election shall apply only with respect to
services to be performed subsequent to the election.


4.3 If a deferral election is not made by the end of the election period
prescribed by the Company with regard to certain Incentive Compensation that may
be earned by an Eligible Employee, no portion of such Incentive Compensation
shall be deferred for such Eligible Employee.


4.4 Incentive Compensation that is deferred under this Plan shall be credited to
the Participant’s Account as follows:


(a) Deferred Incentive Compensation that had been earned and vested prior to
January 1, 2005 has been credited to the Participant’s Legacy Account Balance.
No additional amounts of Incentive Compensation that is deferred under the terms
of this Plan shall be credited to a Legacy Account Balance.


(b) Deferred Incentive Compensation that is earned or vested on or after January
1, 2005 shall be credited to the Participant’s Active Account Balance. This
shall include the deferral under this Plan of Incentive Compensation
attributable to 2004 that was subject to discretionary adjustment and first
available for payment subsequent to December 31, 2004.


4.5 The Termination (or any subsequent re-employment) of a Participant after
such Participant has submitted an election to defer any Incentive Compensation
shall not affect the terms of such election with respect to the Incentive
Compensation to which such election relates, subject, however, to the provisions
for the distribution of any such deferred Incentive Compensation pursuant to the
provisions of Article VI.
 
ARTICLE V


INVESTMENT OF DEFERRED AMOUNTS


5.1 Amounts credited to the Participant’s Account (without regard to whether
such Account is allocated to such Participant’s Legacy Account Balance or Active
Account Balance) shall be further credited with earnings as if invested in the
Funds selected by the Participant. To the extent the Participant fails to select
Funds for the investment of Contributions under the Plan, the Participant shall
be deemed to have selected the Managed Income Fund option. The Participant may
change the selected Funds by providing notification in accordance with the
Plan’s procedures. Any change in the Funds selected by the Participant shall be
implemented in accordance with the Plan’s procedures.


5.2 A Participant may elect to transfer all or a portion of the amounts credited
to his Account from any Fund or Funds to any other Fund or Funds by providing
notification in accordance with the Plan’s procedures. Such transfers between
Funds may be made in any whole percentage or dollar amounts and shall be
implemented in accordance with the Plan’s procedures.


5.3 The amount credited to each Participant's Account shall be determined daily
based upon the fair market value of the Fund or Funds to which that Account is
allocated. The fair market value calculation for a Participant's Account shall
be made after all deferrals, distributions, Investment Income and transfers for
the day are recorded. A Participant’s Account, as adjusted from time to time,
shall continue to be credited with Investment Income until the balance of the
Account is zero and the Committee anticipates no additional contributions from
such Participant.


5.4 The Plan is an unfunded non-qualified deferred compensation plan and
therefore the deferrals credited to a Participant's Account and the investment
of those deferrals in the Fund or Funds selected by the Participant are memo
accounts that represent general, unsecured liabilities of the Company payable
exclusively out of the general assets of the Company. In the event that the
Company becomes insolvent, the Participants shall be considered as general
unsecured creditors of the Company. A Participant’s rights to benefits under
this Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge encumbrance, attachment or garnishment by creditors
of any Participant or any beneficiary.
 
ARTICLE VI


DISTRIBUTIONS


6.1 Upon a Participant’s termination of employment with AEP and its subsidiaries
and affiliates for any reason, the Company shall cause the Participant or the
Former Participant to be paid the full amount credited to his or her Account in
accordance with the following rules:


(a) Legacy Account Balance. With regard to the Participant’s Legacy Account
Balance



 
(1)
Pre-Retirement Cash-Out. If the Participant has not Retired, the Company shall
cause the Participant to be paid the full amount credited to his or her Legacy
Account Balance in a single lump sum. The payment shall be made within 60 days
after the Participant’s Termination.




 
(2)
Post-Retirement As Elected. If the Participant has Retired, amounts that are
credited to the Participant's Legacy Account Balance:




 
(A)
Shall be distributed to the Participant in one of the following optional forms
as selected by the Participant:




 
(i)
A single lump-sum payment, or




 
(ii)
In annual installment payments over not less than two nor more than ten years.




 
(B)
Shall be paid in the form of distribution selected by the Participant pursuant
to paragraph (A) shall commence within 60 days after the date elected by the
Participant on an effective distribution election form. Such date elected by the
Participant shall be either (1) the date of the Participant’s Retirement
(provided, however, if the Participant was an Executive Officer at the time of
his or her Retirement, the earliest commencement date (for account valuation
purposes) shall be December 31 of the year of such Executive Officer’s
Retirement) or (2) the first, second, third, fourth or fifth anniversary of the
Participant’s Retirement, as selected by the Participant.



Each Participant shall be provided the opportunity to select the form of
distribution [as set forth in paragraph (A)] and benefit commencement date [as
set forth in paragraph (B)] with regard to the amounts that are credited to the
Participant's Legacy Account Balance when the Participant first elects to
participate in the Plan. The Participant may amend his or her distribution
election with regard to amounts that are credited to the Participant's Legacy
Account Balance at any time prior to the date that is at least twelve (12)
months prior to the Participant's Retirement by submitting a distribution
election form in accordance with the Plan’s procedures; provided that a
modification to the Participant’s distribution election with regard to amounts
that are credited to the Participant's Legacy Account Balance submitted after
such 12 month period will be effective if submitted no later than June 30, 2005,
but only if the Participant remains employed for at least ninety (90) days
following the submission of such distribution election. If the Participant has
not submitted an effective distribution election with regard to amounts that are
credited to the Participant's Legacy Account Balance at the time of his
Retirement, the distribution of the amounts that are credited to the
Participant's Legacy Account Balance shall be in the form of a single lump sum
payment made within 60 days after the Participant's Retirement. Notwithstanding
the preceding sentence, distribution to a Participant who was an Executive
Officer at the time of his Retirement, but who has not submitted an effective
distribution election with regard to amounts that are credited to the
Participant's Legacy Account Balance at the time of his Retirement, shall be in
the form of a single lump sum payment within 60 days after the December 31 of
the calendar year of the Participant’s Retirement.



 
(3)
One-Time Request for In-Service Withdrawal (Penalty Applies). A Participant
shall be entitled to receive, upon a written request to the Committee that is
effective between April 1 and December 31 of any Plan Year, a lump sum
distribution from his or her Legacy Account Balance of an amount equal to or
greater than 25% of the Participant’s Legacy Account Balance as of the date of
the request. The date of the request shall be the date the Committee or the
Committee’s representative receives the request. The lump sum amount to be paid
to the Participant shall be subject to a 10% early withdrawal penalty, which
penalty shall reduce the amount to be distributed to the Participant or Former
Participant. The Participant or Former Participant shall forfeit the amount of
the 10% withdrawal penalty. The lump sum amount shall be paid within 60 days
after the Committee receives the withdrawal request. Any Participant who elects
to receive a benefit under this paragraph shall not be considered an Eligible
Employee with respect to the deferral election periods that apply to such
Participant during the three year period that begins as of the date the amount
is paid to such Participant under this Section, and such Participant shall not
be entitled to request any additional withdrawals under this paragraph prior to
the Participant’s termination of employment. Any effective deferral elections
that have already been submitted by such participant in accordance with Article
IV shall be given full force and effect.



(b) Active Account Balance. With regard to the Participant’s Active Account
Balance the following rules shall apply:



 
(1)
Form of Distribution. The Company shall cause the Participant or the Former
Participant to be paid the full amount credited to his or her Active Account
Balance in accordance with his or her effective election in one of the following
forms:




 
(A)
A single lump sum distribution




 
(i)
as of the First Date Available; or




 
(ii)
as of the Next Date Available; or




 
(iii)
as of the fifth anniversary of the First Date Available; or




 
(iv)
as of the fifth anniversary of the Next Date Available; or




 
(B)
In five (5) annual installments commencing




 
(i)
as of the First Date Available; or




 
(ii)
as of the Next Date Available; or




 
(iii)
as of the fifth anniversary of the First Date Available; or




 
(iv)
as of the fifth anniversary of the Next Date Available; or




 
(C)
In ten (10) annual installments commencing.




 
(i)
as of the First Date Available; or




 
(ii)
as of the Next Date Available.




 
(2)
Effective Election. For this purpose, a Participant’s election with respect to
the distribution of his or her Active Account Balance shall not be effective
unless all of the following requirements are satisfied.




 
(A)
The election is submitted to the Company in writing in a form determined by the
Committee to be acceptable;




 
(B)
The election is submitted timely. For purposes of this paragraph, a distribution
election will be considered “timely” only if it is submitted prior to the
Participant’s Termination and it satisfies the requirements of (i), (ii), (iii)
or (iv), below, as may be applicable:




 
(i)
Submitted within the applicable election period set forth in Section 4.2, but
only if the distribution election is submitted in connection with the
Participant’s initial deferral election under this Plan; or




 
(ii)
Submitted during the 2005 Distribution Election Period, but only with regard to
the first distribution election form submitted by such Participant during that
period; or




 
(iii)
Submitted during the 2006 Distribution Election Period by a Participant who then
has an Active Account Balance but who was not an Eligible Employee for purposes
of a deferral election for 2006 by reason of the change in the definition of
Eligible Employee set forth in Section 2.7, but only with regard to the last
distribution election form submitted by such Participant during that period; or




 
(iv)
If the Participant is submitting the election to change the timing or form of
distribution that is then in effect with respect to the Participant’s Active
Account Balance other than an effective distribution election submitted as part
of the 2005 Distribution Election Period or 2006 Distribution Election Period,
such election must be submitted at least one year prior to the date of the
Participant’s Termination.




 
(C)
If the Participant is submitting the election pursuant to paragraph
(b)(2)(B)(iv) to change the timing or form of distribution that is then in
effect with respect to the Participant’s Active Account Balance (i.e., the
Participant is not submitting an election with his initial deferral election
[(B)(i)] nor during the 2005 or 2006 Distribution Election Period [(B)(ii) &
(B)(iii)], the newly selected option must result in the further deferral of the
first scheduled payment from the Participant’s Active Account balance by at
least 5 years. For purposes of compliance with the rule set forth in Section
409A(a) of the Code (and the regulations issued thereunder), each distribution
option described in Section 6.1(b)(1) shall be treated as a single payment as of
the first scheduled payment date. The requirement included in the prior plan
document that the newly elected option not result in the acceleration of any
scheduled payment under the replaced option shall be disregarded.




 
(D)
If the Participant is submitting the election pursuant to paragraph
(b)(2)(B)(iii) to change the timing or form of distribution that is then in
effect with respect to the Participant’s Active Account Balance, the newly
selected option may not defer payments that the Participant would have received
in 2006 if not for the new distribution election nor cause payments to be made
in 2006 if not for the new distribution election.




 
(3)
If a Participant fails to submit an effective distribution election with regard
to his Active Account Balance that satisfies the requirements of Section
6.1(b)(2)(B)(i) (with his timely initial deferral election) or Section
6.1(b)(2)(B)(ii) (during the 2005 Distribution Election Period) or Section
6.1(b)(2)(B)(iii) (during the 2006 Distribution Election Period), as applicable,
by the date of such initial deferral election or the last day of the 2005 or
2006 Distribution Election Period, respectively, as applicable, such Participant
shall be considered to have elected a distribution of his or her Active Account
Balance in a single lump sum as of the First Date Available.




 
(4)
Notwithstanding any other provision of this Plan to the contrary, if a
Participant whose Termination occurs on or before June 30, 2005 fails to submit
an effective distribution election with regard to his Active Account Balance
that satisfies the requirements of this Section 6.1(b), the deferral election
with respect to Contributions credited to such Participant’s Active Account
Balance shall terminated and the entire balance of such Participant’s Active
Account Balance shall be distributed to such Participant in a single lump sum as
soon as administratively practicable after the Termination of such Participant.



6.2 (a) For purposes of this Article, the amount to be distributed to a
Participant or Former Participant shall be based upon the value of such
individual’s Legacy Account Balance or Active Account Balance (as applicable)
determined as of the applicable distribution date (or, if that is not a business
day, then as of the immediately preceding business day) and shall be paid to
such individual as soon as administratively practicable thereafter.


(b) Notwithstanding any other provision of this Article,



 
(i)
if the Aggregate Account of a Participant who is not a Key Employee is $10,000
or less on the date of the Participant’s Termination, the full value of the
Account shall be distributed as of the First Date Available in a single, lump
sum distribution regardless of the form elected by such Participant, provided
that all similar arrangements taken into account in determining the Aggregate
Account also provide for such a lump sum distribution that is paid on or before
the later of (i) December 31 of the calendar year in which occurs the
Participant’s Termination, or (ii) the 15th day of the third month following the
Participant’s Termination. For this purpose, the term “Aggregate Account” means
the entirety of the Participant’s interest in this Plan as well as all other
similar arrangements that would constitute a nonqualified deferred compensation
plan for purposes of Code Section 409A and the regulations issued thereunder.
Provided, however,




 
(ii)
Payment to a Participant under any provision of this Plan will be delayed at any
time that the Committee reasonably anticipates that the making of such payment
will violate Federal securities laws or other applicable law; provided however,
that any payments so delayed shall be paid at the earliest date at which the
Committee reasonably anticipates that the making of such payment will not cause
such violation.



6.3 If an annual distribution is selected, the amount to be distributed in any
one-year shall be determined by dividing the Participant’s Legacy Account
Balance or Active Account Balance (as appropriate) by the number of years
remaining in the elected distribution period. The Participant electing annual
distributions shall have the right to direct changes in the investment of the
Account in a Fund or Funds in accordance with Article V until the amount
credited to the Account is reduced to zero.
 
ARTICLE VII


BENEFICIARIES


7.1 Each Participant may designate a beneficiary or beneficiaries who shall
receive the balance of the Participant's Account if the Participant dies prior
to the complete distribution of the Participant's Account. Any designation, or
change or rescission of a beneficiary designation shall be made by the
Participant’s completion, signature and submission to the Committee of the
appropriate beneficiary form prescribed by the Committee. A beneficiary form
shall take effect as of the date the form is signed provided that the Committee
receives it before taking any action or making any payment to another
beneficiary named in accordance with this Plan and any procedures implemented by
the Committee. If any payment is made or other action is taken before a
beneficiary form is received by the Committee, any changes made on a form
received thereafter will not be given any effect. If a Participant fails to
designate a beneficiary, or if all beneficiaries named by the Participant do not
survive the Participant, the Participant’s Account will be paid to the
Participant’s estate. Unless clearly specified otherwise in an applicable court
order presented to the Committee prior to the Participant’s death, the
designation of a Participant’s spouse as a beneficiary shall be considered
automatically revoked as to that spouse upon the legal termination of the
Participant’s marriage to that spouse.


7.2 Distribution to a Participant’s beneficiary shall be in the form of a single
lump-sum payment within 60 days after the Committee makes a final determination
as to the beneficiary or beneficiaries entitled to receive such distribution.
 
ARTICLE VIII


CLAIMS PROCEDURE


Section 8.1 The following procedures shall apply with respect to claims for
benefits under the Plan.


(a) Any Participant or Former Participant or beneficiary who believes he or she
is entitled to receive a distribution under the Plan which he or she did not
receive or that amounts credited to his or her Account are inaccurate, may file
a written claim signed by the Participant, beneficiary or authorized
representative with the Claims Reviewer, specifying the basis for the claim. The
Claims Reviewer shall provide a claimant with written or electronic notification
of its determination on the claim within ninety days after such claim was filed;
provided, however, if the Claims Reviewer determines special circumstances
require an extension of time for processing the claim, the claimant shall
receive within the initial ninety-day period a written notice of the extension
for a period of up to ninety days from the end of the initial ninety day period.
The extension notice shall indicate the special circumstances requiring the
extension and the date by which the Plan expects to render the benefit
determination.


(b) If the Claims Reviewer renders an adverse benefit determination under
Section 8.1(a), the notification to the claimant shall set forth, in a manner
calculated to be understood by the claimant:



 
(1)
The specific reasons for the denial of the claim;




 
(2)
Specific reference to the provisions of the Plan upon which the denial of the
claim was based;




 
(3)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary, and




 
(4)
An explanation of the review procedure specified in Section 8.2, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under section 502(a) of the Employee Retirement
Income Security Act of 1974, as amended, following an adverse benefit
determination on review.



Section 8.2 The following procedures shall apply with respect to the review on
appeal of an adverse determination on a claim for benefits under the Plan.


(a) Within sixty days after the receipt by the claimant of an adverse benefit
determination, the claimant may appeal such denial by filing with the Committee
a written request for a review of the claim. If such an appeal is filed within
the sixty day period, the Committee, or a duly appointed representative of the
Committee, shall conduct a full and fair review of such claim that takes into
account all comments, documents, records and other information submitted by the
claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The claimant shall
be entitled to submit written comments, documents, records and other information
relating to the claim for benefits and shall be provided, upon request and free
of charge, reasonable access to, and copies of all documents, records and other
information relevant to the claimant’s claim for benefits. If the claimant
requests a hearing on the claim and the Committee concludes such a hearing is
advisable and schedules such a hearing, the claimant shall have the opportunity
to present the claimant’s case in person or by an authorized representative at
such hearing.


(b) The claimant shall be notified of the Committee’s benefit determination on
review within sixty days after receipt of the claimant’s request for review,
unless the Committee determines that special circumstances require an extension
of time for processing the review. If the Committee determines that such an
extension is required, written notice of the extension shall be furnished to the
claimant within the initial sixty-day period. Any such extension shall not
exceed a period of sixty days from the end of the initial period. The extension
notice shall indicate the special circumstances requiring the extension and the
date by which the Committee expects to render the benefit determination.


(c) The Committee shall provide a claimant with written or electronic
notification of the Plan’s benefit determination on review. The determination of
the Committee shall be final and binding on all interested parties. Any adverse
benefit determination on review shall set forth, in a manner calculated to be
understood by the claimant:



 
(1)
The specific reason(s) for the adverse determination;




 
(2)
Reference to the specific provisions of the Plan on which the determination was
based;




 
(3)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits; and




 
(4)
A statement of the claimant’s right to bring an action under Section 502(a) of
ERISA.



ARTICLE IX


MISCELLANEOUS PROVISIONS


9.1 Each Participant agrees that as a condition of participation in the Plan,
the Company may withhold applicable federal, state and local taxes, Social
Security taxes and Medicare taxes from any distribution hereunder to the extent
that such taxes are then payable.


9.2 In the event the Committee, in its sole discretion, shall find that a
Participant, Former Participant or beneficiary is unable to care for his or her
affairs because of illness or accident, the Committee may direct that any
payment due the Participant or the beneficiary be paid to the duly appointed
personal representative of the Participant or beneficiary, and any such payment
so made shall be a complete discharge of the liabilities of the Plan and the
Company with respect to such Participant or beneficiary.


9.3 The Company intends to continue the Plan indefinitely but reserves the
right, in its sole discretion, to modify the Plan from time to time, or to
terminate the Plan entirely or to direct the permanent discontinuance or
temporary suspension of deferral contributions under the Plan.; provided that no
such modification, termination, discontinuance or suspension shall reduce the
benefits accrued for the benefit of any Participant or beneficiary under the
Plan as of the date of such modification, termination, discontinuance or
suspension.


9.4 Nothing in the Plan shall interfere with or limit in any way the right of
AEP to terminate any Participant’s employment at any time, or confer upon a
Participant any right to continue in the employ of AEP.


9.5 The Company intends the following with respect to this Plan: (1) Section
451(a) of the Code would apply to the Participant's recognition of gross income
as a result of participation herein; (2) the Participants will not recognize
gross income as a result of participation in the Plan unless and until and then
only to the extent that distributions are received; (3) the Company will not
receive a deduction for amount credited to any Account unless and until and then
only to the extent that amounts are actually distributed; (4) the provisions of
Parts 2, 3, and 4 of Subtitle B of Title I of ERISA shall not be applicable; and
(5) the design and administration of the Plan are intended to comply with the
requirements of Section 409A of the Code, to the extent such section is
effective and applicable to amounts deferred hereunder. However, no Eligible
Employee, Participant, Former Participant, beneficiary or any other person shall
have any recourse against the Corporation, the Company, the Committee or any of
their affiliates, employees, agents, successors, assigns or other
representatives if any of those conditions are determined not to be satisfied.


9.6 The Plan shall be construed and administered according to the applicable
provisions of ERISA and the laws of the State of Ohio.


American Electric Power Service Corporation has caused this amendment and
restatement of the American Electric Power System Incentive Compensation
Deferral Plan to be signed as of this 28th day of December, 2006.



 
AMERICAN ELECTRIC POWER SERVICE CORPORATION
     
By: /s/ Genevieve A. Tuchow
 
Genevieve A. Tuchow
 
Vice President, Human Resources




